PITTMAN, Judge,
concurring specially.
Commentary on Rule 60(b), Fed.R.Civ. P., upon which our rule governing relief from judgments is based, indicates that an independent action “is independent for *968purposes of appealability” and that the final judgment in such an independent action is appealable “whether it grants or denies relief.” 11 Charles A. Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 2871 (2d ed.1995). Despite that principle, I concur in the dismissal of the sellers’ appeal based on the Committee Comments on 1973 Adoption of Rule 60, Ala. R. Civ. P., which state that “if relief from the judgment is sought in some other court than the court which rendered the judgment, the party should bring an independent proceeding” (emphasis added). While there might otherwise be “little procedural difference” between a Rule 60(b) motion and an independent action (see id.), the apparent intent of the drafters of our rule was to limit the availability of such “independent actions” to courts other than the court that originally rendered the judgment. Thus, I agree with the main opinion’s treatment of the buyer’s “independent action” as a motion for relief under Rule 60(b) because that “action,” like the underlying case, was filed in the Jefferson Circuit Court.